By the Court, Bronson, J.
By the arrangement between the plaintiff and Kimball, the former gave time of payment to the latter—four and six months—for the amount remaining due on his note, and thereby deprived the defendants of the right to take up the note as indorsers, and call upon Kimball, the maker, for payment. There can be no doubt that the plaintiff made the note his own, and must answer to the defendants for the amount. (Southwick v. Sax., 9 Wend. 122; Chitty On Bills, 441, 2, ed. of ’39.) The other questions mentioned on the argument, if they amount to anything, are not made by the bill of exceptions.
New trial denied.(a)

 See Myers v. Welles § Magee, (ante p. 463.)